Exhibit 10.3

 

EXECUTION VERSION

 

BORROWER JOINDER

 

BORROWER JOINDER, dated as of July 9, 2018 (this “Joinder”), by and among each
of the undersigned parties hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent under the Term Loan Agreement (as defined below) (in such
capacity, including any successor thereto, the “Administrative Agent”).

 

RECITALS:

 

WHEREAS, reference is made to that certain Term Loan Agreement, dated as of
February 28, 2018 (the “Term Loan Agreement”), by and among MAPLE PARENT
HOLDINGS CORP. (the “Initial Borrower”), and, upon and at any time after the
consummation of the Acquisition, KEURIG DR PEPPER INC. (f/k/a DR PEPPER SNAPPLE
GROUP, INC.) (the “Surviving Borrower”, and together with the Initial Borrower,
the “Borrower”), as Borrower, the LENDERS from time to time party hereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided to such terms in the Term Loan Agreement
referred to below;

 

WHEREAS, subject to the terms and conditions of the Term Loan Agreement, the
Surviving Borrower shall join the Term Loan Agreement as the Borrower by
entering into the Borrower Joinder and satisfying the requirements set forth in
Section 2.20 of the Term Loan Agreement;

 

WHEREAS, the Surviving Borrower has indicated its desire to become the Borrower
pursuant to the terms of the Term Loan Agreement; and

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. In accordance with Section 2.20 of the Term Loan Agreement, and
subject to the satisfaction of the conditions set forth therein, the Surviving
Borrower by its signature below becomes the Borrower under the Term Loan
Agreement with the same force and effect as if originally named therein as the
Borrower and, without limiting the generality of the foregoing, hereby expressly
obligates itself with respect to all obligations and liability of the Borrower
thereunder and with respect to all obligations and liability of the Initial
Borrower under the Fee Letters. Each reference to the Borrower in the Term Loan
Agreement shall be deemed to refer to the Surviving Borrower and each reference
to the Initial Borrower in the Fee Letters shall be deemed to refer to the
Surviving Borrower. The Term Loan Agreement is hereby incorporated herein by
reference.

 

SECTION 2. The Surviving Borrower represents and warrants to the Administrative
Agent that this Joinder has been duly authorized, executed and delivered by it
and this Joinder, the Term Loan Agreement (after giving effect to this Joinder)
and the Fee Letters (after giving effect to this Joinder) constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability thereof may be limited by bankruptcy, insolvency
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity and principles of good faith and fair dealing.

 

SECTION 3. The Initial Borrower shall (unless a Default has occurred and is
continuing) be automatically released from its rights and obligations under the
Term Loan Agreement and under the Fee Letters.

 

--------------------------------------------------------------------------------


 

SECTION 4. This Joinder may be executed by one or more of the parties to this
Joinder on any number of separate counterparts (including by facsimile or other
electronic transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. This Joinder shall become
effective as to the Surviving Borrower when the Administrative Agent shall have
received counterparts of this Joinder that, when taken together, bear the
signatures of the Surviving Borrower, the Initial Borrower and the
Administrative Agent.

 

SECTION 5. Except as expressly modified hereby, the Term Loan Agreement shall
remain in full force and effect.

 

SECTION 6. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

 

SECTION 7. Any provision of this Joinder that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and in the Term Loan Agreement, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 8. All notices, requests and demands pursuant hereto shall be made in
accordance with Article IX of the Term Loan Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Joinder to be duly executed and delivered as of the date first above written.

 

 

KEURIG DR PEPPER INC.,

 

as the Surviving Borrower

 

 

 

By:

/s/ Ozan Dokmecioglu

 

Name: Ozan Dokmecioglu

 

Title: Chief Financial Officer

 

[Signature Page to Borrower Joinder – Term Loan]

 

--------------------------------------------------------------------------------


 

 

MAPLE PARENT HOLDINGS CORP.,

 

as the Initial Borrower

 

 

 

By:

/s/ Ozan Dokmecioglu

 

Name: Ozan Dokmecioglu

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Borrower Joinder – Term Loan]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as the Administrative Agent

 

 

 

By:

/s/ Tony Yung

 

Name: Tony Yung

 

Title: Executive Director

 

[Signature Page to Borrower Joinder – Term Loan]

 

--------------------------------------------------------------------------------